Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into effective as of
April 1, 2013, by and between THE MEN’S WEARHOUSE, INC., a Texas corporation
(the “Company”), and JON KIMMINS (“Executive”).

 

WHEREAS, the Company desires to be assured that the unique and expert services
of Executive will be available to the Company and its subsidiaries, and that
Executive is willing and able to render such services on the terms and
conditions hereinafter set forth;

 

WHEREAS, the Company desires to be assured that the confidential information and
good will of each of the Company and its subsidiaries will be preserved for the
exclusive benefit of the Company and its affiliates; and

 

WHEREAS, the Company and Executive have entered into that certain Change in
Control Agreement dated as of the date hereof (the “Change in Control
Agreement”).

 

NOW THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the Company and Executive hereby agree as follows:

 

1.                                      Employment and Duties.  The Company
hereby agrees to employ Executive as Executive Vice President, Chief Financial
Officer, Treasurer and Principal Financial Officer of the Company, and Executive
hereby accepts such employment and agrees to serve the Company in such capacity
on the terms and subject to the conditions set forth in this Agreement beginning
on April 1, 2013, with respect to Executive Vice President, and on April 4,
2013, with respect to Chief Financial Officer, Treasurer and Principal Financial
Officer.

 

2.                                      Term.  Executive’s employment under this
Agreement shall continue, subject to earlier termination of such employment
pursuant to the terms hereof, until the first anniversary of the effective date
hereof (the “Employment Period”).  On the first anniversary of the effective
date hereof and on each anniversary thereof, the Employment Period shall be
automatically extended for an additional twelve-month period.  The Company or
Executive may elect to terminate the automatic extension of the Employment
Period by giving written notice of such election not less than 180 days prior to
the end of the initial Employment Period and 90 days prior to the end of any
extended Employment Period.

 

3.                                      Duties.  During the Employment Period,
Executive shall serve on a full-time basis and perform services in a managerial
capacity in a manner consistent with Executive’s position as Executive Vice
President, Chief Financial Officer, Treasurer and Principal Financial Officer of
the Company and Executive’s duties and responsibilities shall include those
duties customarily attendant to the position of Executive Vice President, Chief
Financial Officer, Treasurer and Principal Financial Officer and such other
duties and responsibilities as may be assigned to him from time to time by the
Company’s Chief Executive Officer or its board of directors (the “Board”)
consistent with his position as Executive Vice President, Chief Financial
Officer, Treasurer and Principal Financial Officer.  Executive shall devote his
entire business time, attention and energies (excepting vacation time, holidays,
sick days and periods of disability) and use his best efforts in his employment
with the Company; provided, however, that this Agreement shall not be
interpreted as prohibiting Executive from managing his personal affairs,
including personal investments and engaging in charitable or civic activities,
so long as

 

--------------------------------------------------------------------------------


 

such activities do not interfere in any material respect with the performance of
Executive’s duties and responsibilities hereunder.

 

4.                                      Compensation and Benefits of Employment.

 

(a)                                 Base Salary.  As compensation for the
services to be rendered by Executive hereunder, the Company shall pay to
Executive a base annual salary (“Annual Salary”) of $450,000 per year, in equal
installments in accordance with the customary payroll practices of the Company. 
The parties shall comply with all applicable withholding requirements in
connection with all compensation payable to Executive.  The Board may, in its
sole discretion, review and adjust upward Executive’s Annual Salary from time to
time, but no downward adjustment in Executive’s Annual Salary may be made during
the term of this Agreement.

 

(b)                                 Signing Bonus.  The Company shall pay to
Executive a one-time signing bonus in the amount of $200,000, less applicable
taxes and withholding, payable prior to the end of Executive’s first week of
employment with the Company.  In the event that Executive does not remain
continually employed with the Company, for any reason other than layoff or
reduction in force, for twenty-four (24) months from the effective date of this
Agreement, Executive will be required to pay back the signing bonus to the
Company on a pro rata basis (i.e., each full month of employment will reduce the
amount to be repaid by one twenty-fourth (1/24)).  The Company may offset any
repayment owed pursuant to this Section 4(b) against any amounts owed by the
Company to Executive.

 

(c)                                  Annual Bonus.  In addition to the Annual
Salary, Executive shall have an opportunity to earn an annual cash bonus (the
“Bonus”) in respect of each fiscal year of the Company in accordance with the
terms of the Company’s annual cash bonus program for executive officers then
existing for such fiscal year based on the achievement of performance objectives
as may be established from time to time by the Board or a committee thereof;
provided, however, that, except as otherwise provided herein, the Bonus for any
fiscal year shall be payable to Executive only if Executive is employed by the
Company on the date on which such Bonus is paid.  In no event will such Bonus be
paid later than the last day of the third month following the close of the
Company’s fiscal year to which such Bonus relates.  Executive’s target annual
bonus opportunity shall be set from time to by the Board or a committee thereof,
but such bonus opportunity shall not be less than $450,000 for any given year
(the “Target Bonus”).  The actual Bonus payable may be greater or lesser than
the Target Bonus and shall be determined consistent with the criteria set for
other senior management executives at the Company by the Board or a committee
thereof, based on such factors as it shall determine, provided that the actual
bonus paid for the fiscal year ended February 1, 2014 shall not be less than
$225,000.

 

(d)                                 Benefits.  Effective the first day of the
month following three (3) full calendar months following the first day of
Executive’s employment with the Company, Executive shall be entitled to
insurance plans, pension, profit sharing, incentive compensation and savings
plans and all other similar plans and benefits which the Company from time to
time makes available to its senior management executives in the same manner and
at least at the same participation level as other senior management executives;
provided, however, that with respect to the Company’s 401(k) retirement savings
plan, Executive shall be eligible to participate in the Company’s
401(k) retirement savings plan after ninety (90) days of employment with the
Company.

 

2

--------------------------------------------------------------------------------


 

(e)                                  Equity Plans or Programs. On or about the
first day of Executive’s employment, subject to the approval of the Compensation
Committee of the Company’s Board, the Company shall issue to Executive under the
Company’s 2004 Long Term Incentive Plan (the “Plan”) (i) deferred stock units
having a fair market value equal to $1,000,000 (with the actual number of
deferred stock units be determined based on the closing price per share of the
Company’s common stock as reported by the NYSE on the date of grant), which
deferred stock units shall vest annually over a period of 5 years in equal, pro
rata installments and on the terms of the award agreement to be provided at the
time of such award and (ii) stock options having a fair market equal to $250,000
on the date of grant, to vest annually over a period of 3 years in equal, pro
rata installments and on the terms of the stock option agreement to be provided
at the time of such award. For purposes hereof, deferred stock units shall be
valued at the closing price of the common stock of the Company on the date of
grant and stock options shall be valued based on the Black Sholes method or such
other method as shall be used by the Company to value stock option grants for
purposes of reporting under the rules and regulations of the Securities and
Exchange Commission.  Any awards of deferred stock units or stock options made
pursuant hereto will be on terms substantially similar to the Company’s other
Named Executive Officers generally and may include performance requirements.

 

(f)                                   Vacation.  Executive shall be entitled to
20 days of vacation per fiscal year of the Company, which shall be in accordance
with the Company’s vacation policy in effect from time to time for its senior
management executives.

 

(g)                                  Relocation and Temporary Housing Expenses. 
The Company will pay Executive’s reasonable relocation costs, up to a maximum of
$30,000.00.  In addition, the Company will pay Executive’s reasonable costs for
temporary housing for the period from April 1, 2013 through September 30, 2013,
which amount shall be subject to approval by the Company’s Chief Executive
Officer prior to being incurred by Executive.  All relocation and housing
expenses must be appropriately documented and shall be filed separately from
other reimbursable expenses described in Section 5 below and in accordance with
the Company’s policies related thereto or submitted directly to the Company’s
Chief Executive Officer for approval and further handling.

 

5.                                      Business Expenses.  The Company shall
promptly reimburse Executive for all appropriately documented, reasonable
business expenses incurred by Executive in accordance with the Company’s
policies related thereto.  To the extent that a reimbursement amount is subject
to section 409A (“Section 409A”) of the Internal Revenue Code of 1986, as
amended (the “Code”), Employer will pay Executive the reimbursement amount due,
if any, in any event before the last day of Executive’s taxable year following
the taxable year in which the expense was incurred.  Executive’s rights to any
reimbursements are not subject to liquidation or exchange for another benefit. 
The amount of expense reimbursements for which Executive is eligible during any
taxable year will not affect the amount of any expense reimbursements for which
Executive is eligible in any other taxable year.

 

6.                                      Termination of Employment Period. 
Executive’s employment hereunder may be terminated as follows:

 

(a)                                 Death.  The Employment Period shall end
automatically on the date of Executive’s death.

 

3

--------------------------------------------------------------------------------


 

(b)                                 Permanent Disability.  The Company shall be
entitled to terminate Executive’s employment hereunder by reason of Executive
becoming Permanently Disabled (defined below) by written notice to Executive or
his personal representative.  For purposes of this Agreement, Executive shall be
deemed “Permanently Disabled” if Executive shall be considered to be permanently
and totally disabled in accordance with the Company’s disability plan, if any,
for a period of 180 days or more.  If there should be a dispute between the
Company and Executive as to Executive’s physical or mental disability for
purposes of this Agreement, the question shall be settled by the opinion of an
impartial reputable physician or psychiatrist agreed upon by the parties or
their representatives, or if the parties cannot agree within ten (10) calendar
days after a request for designation of such party, then a physician or
psychiatrist shall be designated by the President of the Stanford University
School of Medicine.  The parties agree to be bound by the final decision of such
physician or psychiatrist.

 

(c)                                  Termination Without Cause.  The Company may
terminate Executive’s employment hereunder at any time and for any reason.

 

(d)                                 Termination With Cause.  The Company may
terminate this Agreement at any time if such termination is for Cause (defined
below) by delivering to Executive written notice describing the cause of
termination, but with respect to (d)(ii) and (iv) below, only after allowing
Executive 30 days to cure the Cause.  “Cause” shall be limited to the occurrence
of the following events: (i) conviction of or a plea of nolo contendere to the
charge of a felony (which, through lapse of time or otherwise, is not subject to
appeal); (ii) willful refusal without proper legal cause to perform, or gross
negligence in performing, Executive’s duties and responsibilities;
(iii) material breach of fiduciary duty to the Company through the
misappropriation of Company funds or property or through fraud; (iv) material
breach or default of his obligations or agreements under this Agreement or any
other agreement with the Company containing restrictive covenants or willful
failure to follow in any material respect the lawful directions or policies of
the Board; or (v) the unauthorized absence of Executive from work (other than
for sick leave or personal disability) for a period of 60 working days or more
during a period of 90 working days.

 

(e)                                  Termination for Good Reason.  Executive may
terminate his employment hereunder at any time for Good Reason (defined below)
by giving written notice to the Company stating the basis for such termination,
effective immediately upon giving such notice; provided, however, that no
termination shall be for Good Reason until Executive has provided the Company
with written notice of the conduct alleged to have caused Good Reason and at
least thirty (30) days have elapsed after the Company’s receipt of such written
notice from Executive, during which the Company has failed to cure any such
alleged conduct.  “Good Reason” shall mean any of the following: (i) a material
reduction in Executive’s status, title, position or responsibilities; (ii) a
reduction in Executive’s Annual Salary below $450,000; (iii) any material breach
by the Company of this Agreement; (iv) any purported termination of Executive’s
employment for Cause which does not comply with the terms of this Agreement; or
(v) a mandatory relocation of Executive’s employment with the Company more than
twenty-five (25) miles from the office of the Company where Executive is
principally employed and stationed as of the date hereof, except for travel
reasonably required in the performance of Executive’s duties and
responsibilities.

 

(f)                                   Voluntary Termination by Executive. 
Executive may at any time terminate his employment hereunder upon delivering
sixty (60) days written notice to the Company.

 

4

--------------------------------------------------------------------------------


 

7.                                      Payments Upon Termination and Other
Actions.

 

(a)                                 Termination Due to Executive’s Death.  If
Executive’s employment hereunder is terminated because of death, then the
Company shall pay to Executive’s estate:

 

(i)                                     a lump sum payment in cash equal to
(A) Executive’s Annual Salary earned through the date of Executive’s death and
(B) any accrued vacation pay earned by Executive, in each case, to the extent
not theretofore paid, and such payment shall be paid within 30 days after the
date of Executive’s death; and

 

(ii)                                  a lump sum payment in cash equal to the
number of days in the Company’s fiscal year up to and including the date of
Executive’s death divided by the total number of days in the Company’s fiscal
year (for purposes of this Section 7(a), the “Pro Rata Fraction”) multiplied by
Executive’s Bonus earned for the Company’s fiscal year ending contemporaneously
with or immediately following the date of Executive’s death as reasonably
determined by the Board or a committee thereof after the end of the Company’s
fiscal year in which such death occurs in accordance with the Board’s
determination policies then in effect, and such payment shall be paid on the
April 15th immediately following the end of the Company’s fiscal year bonus
period to which such Bonus relates.

 

In addition, all options to acquire securities of the Company held by Executive
immediately prior to the Termination Date that would have vested if Executive’s
employment continued for one year after the Termination Date shall become fully
exercisable, notwithstanding the terms of the relevant stock option agreements
and regardless of whether or not the vesting conditions set forth in the
relevant stock option agreements have been satisfied in full, and all
restrictions on any Restricted Stock or Deferred Stock Units of the Company held
by Executive immediately prior to Termination Date that would have lapsed if
Executive’s employment continued for one year after the Termination Date shall
be removed, notwithstanding the terms of the relevant Restricted Stock or
Deferred Stock Units agreements and regardless of whether the conditions set
forth in the relevant Restricted Stock or Deferred Stock Units agreements have
been satisfied in full.  Executive shall also be entitled to any other benefits
which may be owing in accordance with the Company’s plans and policies and such
amounts shall be paid in accordance with such plans and policies.

 

(b)                                 Termination Due to Executive’s Permanent
Disability.  If Executive’s employment hereunder is terminated because Executive
becomes Permanently Disabled, then the Company shall pay to Executive:

 

(i)                                     a lump sum payment in cash equal to
(A) Executive’s Annual Salary earned through the date of Executive’s termination
of employment (the “Termination Date”) for periods through but not following his
Separation From Service (as defined below) and (B) any accrued vacation pay
earned by Executive, in each case, to the extent not theretofore paid (the
“Accrued Obligation”), and such payment shall be paid within 30 days after the
Termination Date;

 

(ii)                                  a lump sum payment in cash equal to
Executive’s Annual Salary earned through the Termination Date for periods
following his Separation From Service, to the extent not theretofore paid, and
such payment shall be paid as follows:

 

5

--------------------------------------------------------------------------------


 

(A)                               Subject to Section 7(b)(ii)(B), the Company
shall pay Executive the amount specified in Section 7(b)(ii) 30 days following
the date of Executive’s Separation From Service if he is not a Specified
Employee (as defined below) or on the date that is six months following the date
of his Separation From Service if he is a Specified Employee;

 

(B)                               In the event Executive’s employment is
terminated because Executive becomes Permanently Disabled in a circumstance
where Executive has incurred a Section 409A Disability (as defined below), the
Company shall pay Executive the amounts specified in Sections 7(b)(ii) within 30
days after the date Executive incurs a Section 409A Disability;

 

(iii)                               a lump sum payment in cash equal to the
number of days in the Company’s fiscal year up to and including the Termination
Date divided by the total number of days in the Company’s fiscal year (for
purposes of this Section 7(b), the “Pro Rata Fraction”) multiplied by
Executive’s Bonus earned for the Company’s fiscal year ending contemporaneously
with or immediately following the Termination Date as reasonably determined by
the Board or a committee thereof after the end of the Company’s fiscal year in
which such termination occurs in accordance with the Board’s determination
policies then in effect, and such payment shall be paid (A) on the April 15th
immediately following the end of the Company’s fiscal year bonus period to which
such Bonus relates if Executive is not a Specified Employee or (B) on the later
of the April 15th immediately following the end of the Company’s fiscal year
bonus period to which such Bonus relates or the date that is six months
following the date of Executive’s Separation From Service if he is a Specified
Employee; and

 

In addition, all options to acquire securities of the Company held by Executive
immediately prior to the Termination Date that would have vested if Executive’s
employment continued for one year after the Termination Date shall become fully
exercisable, notwithstanding the terms of the relevant stock option agreements
and regardless of whether or not the vesting conditions set forth in the
relevant stock option agreements have been satisfied in full, and all
restrictions on any Restricted Stock or Deferred Stock Units of the Company held
by Executive immediately prior to Termination Date that would have lapsed if
Executive’s employment continued for one year after the Termination Date shall
be removed, notwithstanding the terms of the relevant Restricted Stock or
Deferred Stock Units agreements and regardless of whether the conditions set
forth in the relevant Restricted Stock or Deferred Stock Units agreements have
been satisfied in full.  Executive shall also be entitled to any other benefits
which may be owing in accordance with the Company’s plans and policies and such
amounts shall be paid in accordance with such plans and policies.

 

(iv)                              Executive shall also be entitled to any other
benefits which may be owing in accordance with the Company’s plans and policies
and such amounts shall be paid in accordance with such plans and policies.

 

For purposes of this Agreement, “Section 409A Disability” means the inability of
Executive to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months.  Executive shall also be treated as having a “Section 409A
Disability” if he is, by reason of a medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less

 

6

--------------------------------------------------------------------------------


 

than three months under an accident and health plan covering executives of the
Company.  For purposes of this Agreement, the terms “Separation From Service”
and “Specified Employee” shall have the meanings ascribed to such terms in
Section 409A.

 

(c)                                  Termination By Company Without Cause, by
the Company’s Non-Renewal or by Executive For Good Reason.  If Executive’s
employment hereunder is terminated by the Company at any time during the
Employment Period without Cause pursuant to Section 6(c) hereof, by the Company
by its election not to renew this Agreement pursuant to Section 2 hereof or by
Executive at any time during the Employment Period for Good Reason pursuant to
Section 6(e) hereof, then the Company shall pay to Executive:

 

(i)                                     a lump sum payment in cash equal to the
Accrued Obligation and such payment shall be paid within 30 days after the
Termination Date;

 

(ii)                                  a lump sum payment in cash equal to
Executive’s Annual Salary earned through the Termination Date for periods
following his Separation From Service, to the extent not theretofore paid, and
such payment shall be paid 30 days following the date of Executive’s Separation
From Service if he is not a Specified Employee or on the date that is six months
following the date of his Separation From Service if he is a Specified Employee;

 

(iii)                               his Annual Salary through the first year
anniversary of the Termination Date, and such amount will be paid by the Company
as provided below:

 

(A)                               if Executive is not a Specified Employee such
amount will be paid by the Company in equal installments in accordance with the
customary payroll practices of the Company as if Executive was employed at the
time; or

 

(B)                               if Executive is a Specified Employee such
amount will be paid by the Company in equal installments in accordance with the
customary payroll practices of the Company as if Executive was employed at the
time provided, however, that all installments payable under this
Section 7(c)(iii) prior to the date that is six months following the date of
Executive’s Separation From Service shall be accumulated and such amount shall
be paid to Executive on the date that is six months following the date of his
Separation From Service so that the first payment under this
Section 7(c)(iii) shall include all amounts that would have been paid to
Executive earlier under this Section 7(c)(iii) had Executive not been a
Specified Employee;

 

(iv)                              a lump sum payment in cash equal to
Executive’s full Target Bonus for the Company’s fiscal year ending
contemporaneously with or immediately following the Termination Date and such
payment shall be paid on the April 15th immediately following the end of the
Company’s fiscal year bonus period to which such Target Bonus relates if
Executive is not a Specified Employee or on the later of the April 15th
immediately following the end of the Company’s fiscal year bonus period to which
such Target Bonus relates or the date that is six months following the date of
Executive’s Separation From Service if he is a Specified Employee; and

 

(v)                                 in addition to the payment pursuant to
Section 7(c)(iv), a lump sum payment in cash equal to the Target Bonus payable
pursuant to Section 7(c)(iv), to be paid on the April 15th immediately following
the end of the Company’s fiscal year bonus period to which

 

7

--------------------------------------------------------------------------------


 

the  Target Bonus referred to in Section 7(c)(iv) relates if Executive is not a
Specified Employee or on the later of the April 15th immediately following the
end of the Company’s fiscal year bonus period to which such Target Bonus relates
or the date that is six months following the date of Executive’s Separation From
Service if he is a Specified Employee.

 

In addition, all options to acquire securities of the Company held by Executive
immediately prior to the Termination Date that would have vested if Executive’s
employment continued for one year after the Termination Date shall become fully
exercisable, notwithstanding the terms of the relevant stock option agreements
and regardless of whether or not the vesting conditions set forth in the
relevant stock option agreements have been satisfied in full, and all
restrictions on any Restricted Stock or Deferred Stock Units of the Company held
by Executive immediately prior to Termination Date that would have lapsed if
Executive’s employment continued for one year after the Termination Date shall
be removed, notwithstanding the terms of the relevant Restricted Stock or
Deferred Stock Units agreements and regardless of whether the conditions set
forth in the relevant Restricted Stock or Deferred Stock Units agreements have
been satisfied in full.  Executive shall also be entitled to any other benefits
which may be owing in accordance with the Company’s plans and policies and such
amounts shall be paid in accordance with such plans and policies.

 

(d)                                 Termination With Cause, or By Executive
without Good Reason or by Notice of Non-Renewal.  If Executive’s employment
hereunder is terminated by the Company with Cause pursuant to
Section 6(d) hereof or by Executive without Good Reason pursuant to
Section 6(f) hereof or non-renewal of this Agreement by Executive pursuant to
Section 2 hereof, then except for a lump sum payment in cash equal to the
Accrued Obligation, which payment shall be paid within 30 days after the
Termination Date, and any other benefits which may be owing in accordance with
the Company’s policies or applicable law, Executive shall not be entitled to
receive severance or any other compensation or benefits after the Termination
Date.

 

(e)                                  Continuation of Medical Benefits.  In the
event of a termination of Executive’s employment described in Section 7(a),
(b) or (c), the Company shall pay Executive’s COBRA health benefits premium for
an eighteen (18) month period following such termination. If Executive is a
Specified Employee and the benefits specified in this Section 7(e) are taxable
to Executive and not otherwise exempt from Section 409A, the following
provisions shall apply to the reimbursement or provision of such benefits.  Any
amounts to which Executive would otherwise be entitled under this
Section 7(e) during the first six months following the date of Executive’s
Separation From Service shall be accumulated and paid to Executive on the date
that is six months following the date of his Separation From Service.  The
amount of expenses eligible for reimbursement under this Section 7(e), or
in-kind benefits provided, during Executive’s taxable year shall not affect the
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other taxable year of Executive.  Any reimbursement of an expense described in
this Section 7(e) shall be made on or before the last day of Executive’s taxable
year following Executive’s taxable year in which the expense was incurred. 
Executive’s right to reimbursement pursuant to this Section 7(e) shall not be
subject to liquidation or exchange for another benefit.  The benefits listed in
this Section 7(e) shall be reduced to the extent benefits of the same type are
received by Executive, his spouse or any eligible dependent from any other
person during such period, and provided, further, that Executive shall have the
obligation to use any medical insurance provided by a new employer, if
available, during such

 

8

--------------------------------------------------------------------------------


 

eighteen (18) month period, and to notify the Company that he or they are
receiving such benefits.

 

(f)                                   Release.  As a condition to the receipt of
any amounts or benefits after termination of employment for whatever reason,
Executive, or his personal representative, shall be required to execute a
written release agreement in a form satisfactory to the Company containing,
among other things, a general release of claims against the Company and its
affiliates except for rights and claims hereunder and pursuant to the terms of
any Executive benefit plans, equity grants or other similar plans or agreements
or pursuant to the Change-in-Control Agreement and, as an additional condition
to the receipt of such amounts or benefits, Executive shall refuse to exercise
any right to revoke such release agreement during any applicable rescission
period.  Executive, or his personal representative, shall deliver the executed
release on or before the date that is 30 days after the date of Executive’s
Separation from Service or Executive shall forfeit all rights to the payments
set forth in Section 7 (other than Section 7(a)).

 

(g)                                  Board and Office Resignations.  Upon
termination of Executive’s employment for any reason, Executive agrees to
resign, as of the date of such termination and to the extent applicable, as an
officer of the Company and its subsidiaries and as a director on each board of
directors or other managing body of the Company and its subsidiaries, and from
any committees thereof.

 

8.                                      Exclusivity of Termination Provisions. 
Except as and to the extent provided in the Change-in-Control Agreement, the
termination provisions of this Agreement regarding the parties’ respective
obligations in the event that Executive’s employment is terminated are intended
to be exclusive and in lieu of any other rights or remedies to which Executive
or the Company may otherwise be entitled at law, in equity or otherwise.

 

9.                                      Restrictive Covenants.

 

(a)                                 Non-Competition.  Executive acknowledges
that he has and, while employed, will acquire unique and valuable experience
with respect to the businesses, operations, plans and strategies of the Company
and its subsidiaries.  Executive hereby covenants and agrees that during the
term of this Agreement and any period thereafter during which he is receiving
payments or benefits pursuant to Subsections 7(a) through (d) hereof, he will
not directly or indirectly compete with the business of the Company or its
subsidiaries.  For purposes of this Agreement, the term “compete with the
business of the Company and its subsidiaries” shall include Executive’s
participation in any operations whose primary business competes with any
business now conducted by the Company or its subsidiaries, including the sale of
menswear or shoes at retail, the sale or rental of occupational uniforms or
other corporate wear merchandise or any material line of business proposed to be
conducted by the Company or one or more of its subsidiaries known to Executive
and with respect to which Executive devoted time as part of his employment
hereunder on behalf of the Company or one or more of its subsidiaries, including
but not limited to the business of dry cleaning, whether such participation is
individually or as an officer, director, joint venturer, agent or holder of an
interest (except as a holder of a less than 1% interest in a publicly traded
entity or mutual fund) of any individual, corporation, association, partnership,
joint venture or other business entity so engaged.  This non-competition
covenant shall be applicable with respect to the United States, Canada, the
United Kingdom and any other country in which Executive would be competing with
the business of the Company or its subsidiaries as set forth in this
Section 9(a).

 

9

--------------------------------------------------------------------------------


 

(b)                                 Non-Solicitation.  During the Employment
Period and for any period during which he is receiving payments or benefits
pursuant to Section 7 hereof, Executive shall not directly or indirectly cause,
solicit, induce or encourage any Executives of the Company or its subsidiaries
to terminate his/her employment with the Company or such subsidiary.

 

(c)                                  Non-Disparagement.  Executive agrees not to
engage at any time in any form of conduct or make any statements, or direct any
other person or entity to engage in conduct or make any statements, that
disparage, criticize or otherwise impair the reputation of the Company, its
affiliates, and their respective past and present officers, directors,
shareholders, partners, members and agents.  The Company agrees not to engage at
any time in any form of conduct or make any statements or direct any person or
entity to engage in conduct or make any statements, that disparage, criticize or
otherwise impair the reputation of the Executive.  Nothing contained in this
Section 9(c) shall preclude Executive or the Company from providing truthful
testimony or statements pursuant to subpoena or other legal process or in
response to inquiries from any government agency or entity, or from taking any
action that is proper and necessary in the discharge of obligations to, or of,
the Company, including the discharge by Executive of his duties and
responsibilities contemplated by this Agreement, or in the discharge of
requirements of law.

 

(d)                                 Proprietary Information.  Executive
acknowledges and agrees that he has acquired, and may in the future acquire as a
result of his employment with the Company or otherwise, Proprietary Information
(as defined below) of the Company, which is of a confidential or trade secret
nature, and all of which has a great value to the Company and is a substantial
basis and foundation upon which the Company’s business is predicated. 
Accordingly, Executive agrees to regard and preserve as confidential at all
times all Proprietary Information and to refrain from publishing or disclosing
any part of it to any person or entity and from using, copying or duplicating it
in any way by any means whatsoever, except in the course of his employment under
this Agreement and in furtherance of the business of the Company or as required
by applicable law or legal process, without the prior written consent of the
Company.  “Proprietary Information” includes all information and data in
whatever form, tangible or intangible, pertaining in any manner to pricing
policy, marketing programs, advertising, Executive training and specific
inventory purchase pricing and any written information, including customer
lists, of the Company or any affiliate thereof, unless the information is or
becomes publicly known through lawful means.

 

(e)                                  Remedy.  Executive and the Company agree
that a monetary remedy for a breach of this Section 9 will be inadequate and
will be impracticable and extremely difficult to prove, and further agree that
such a breach would cause the Company irreparable harm, and that the Company
shall be entitled to specific performance and/or temporary and permanent
injunctive relief without the necessity of proving actual damages.  Executive
agrees that the Company shall be entitled to such specific performance and/or
injunctive relief, including temporary restraining orders, preliminary
injunctions and permanent injunctions, without the necessity of posting bond or
other undertaking in connection therewith.  Any such requirement of bond or
undertaking is hereby waived by Executive and Executive acknowledges that in the
absence of such a waiver, a bond or undertaking may be required by the court. 
In the event of litigation to enforce any of these covenants, the courts are
hereby specifically authorized to reform such covenant as and to the extent, but
only to such extent, necessary in order to give full force and effect hereto to
the maximum degree permitted by law.  Executive also agrees that if

 

10

--------------------------------------------------------------------------------


 

Executive is in breach of this Section 9, the Company shall cease all payments
and other benefits payable under this Agreement.

 

10.                               Forfeiture for Cause.

 

(a)                                 Notwithstanding any other provision of this
Agreement, if a determination is made as provided in Section 10(b) (a
“Forfeiture Determination”) that (a) Executive, before or after the termination
of Executive’s employment with the Company and all affiliates, (i) committed
fraud, embezzlement, theft, felony or an act of dishonesty in the course of his
employment by the Company or an affiliate, (ii) knowingly caused or assisted in
causing the Company or a subsidiary of the Company to engage in criminal
misconduct, (iii) knew or should have known in the reasonable exercise of his
duties that the Company was publicly releasing financial statements of the
Company that were materially misstated and misleading, (iv) disclosed trade
secrets of the Company or an affiliate or (v) violated the terms of any
non-competition, non-disclosure or similar agreement with respect to the Company
or any affiliate to which Executive is a party; and (b) in the case of the
actions described in clause (iv) and (v), such action materially and adversely
affected the Company, then at or after the time such Forfeiture Determination is
made the Board, in its sole discretion, if such Forfeiture Determination is made
prior to a Change in Control (as defined in the Change in Control Agreement),
or, as determined by a final, non-appealable order of a court of competent
jurisdiction, if such Forfeiture Determination is made after a Change in Control
as a fair and equitable forfeiture to reflect the harm done to the Company and a
reduction of the benefit bestowed on Executive had the facts existing at the
time the benefit was bestowed that led to the Forfeiture Determination been
known to the Company at the time the benefit was bestowed, may determine that
some or all (x) benefits payable or to be provided, or previously paid or
provided, under this Agreement to Executive, (y) cash bonuses paid on or after
the effective date of this Agreement by the Company to Executive under any plan,
program, policy, practice, contract or agreement of the Company or (z) equity
awards granted to Executive under any plan, program, policy, practice, contract
or agreement of the Company that vested on or after the effective date of this
Agreement, will be forfeited to the Company on such terms as determined by the
Board or the final, non-appealable order of a court of competent jurisdiction.

 

(b)                                 A Forfeiture Determination for purposes of
Section 10 shall be made (i) before the occurrence of a Change in Control, by a
majority vote of the Board and (ii) on or after the occurrence of a Change in
Control, by the final, nonappealable order of a court of competent
jurisdiction.  The findings and decision of the Board with respect to a
Forfeiture Determination made before the occurrence of a Change in Control,
including those regarding the acts of Executive and the damage done to the
Company, will be final for all purposes absent a showing by clear and convincing
evidence of manifest error by the Board.

 

11.                               Notice.  All notices, requests, consents,
directions and other instruments and communications required or permitted to be
given under this Agreement shall be in writing and shall be deemed to have been
duly given if delivered in person, by courier, by overnight delivery service
with proof of delivery or by prepaid registered or certified first-class mail,
return receipt requested, addressed to the respective party at the address set
forth below, or if sent by facsimile or other similar form of communication
(with receipt confirmed) to the respective party at the facsimile number set
forth below:

 

11

--------------------------------------------------------------------------------


 

To the Company:

The Men’s Wearhouse, Inc.

 

40650 Encyclopedia Circle

 

Fremont, CA 94538

 

Attention: Douglas E. Ewert

 

Facsimile: (510)

 

Confirm: (510)

 

 

To Executive:

Jon Kimmins

 

 

 

 

 

 

 

 

 

Facsimile:

 

Confirm:

 

or to such other address or facsimile number and to the attention of such other
person as either party may designate by written notice.  All notices and other
communication shall be deemed to have been duly given when delivered personally
or three days after mailing or one day after depositing such notice with an
overnight courier or transmission of a facsimile or other similar form of
communication.

 

12.                               Successors and Assigns.  This Agreement shall
be binding upon and inure to the benefit of the parties hereto, their respective
heirs, executors, administrators, successors and assigns; provided, however,
that neither the Company nor Executive may assign any duties under this
Agreement without the prior written consent of the other party.

 

13.                               Limitation.  The Agreement shall not confer
any right or impose any obligation on the Company to continue the employment of
Executive in any capacity, or limit the right of the Company or Executive to
terminate Executive’s employment.

 

14.                               Further Assurances.  Each party hereto agrees
to perform such further actions, and to execute and deliver such additional
documents, as may be reasonably necessary to carry out the provisions of this
Agreement.

 

15.                               Severability.  In the event that any of the
provisions, or portions thereof, of this Agreement are held to be unenforceable
or invalid by any court of competent jurisdiction, the validity and
enforceability or the remaining provisions, or portions thereof, shall not be
affected thereby.

 

16.                               Arbitration.

 

(a)                                 Any dispute, controversy, or claim arising
out of or relating to this Agreement, or the breach, termination or invalidity
hereof, including claims for tortious interference or other tortious or
statutory claims arising before, during or after termination, providing only
that such claim touches upon matters covered by this Agreement, shall be finally
settled by arbitration administered by the American Arbitration Association
(“AAA”) pursuant to the Commercial Arbitration Rules as presently in force,
except as modified by the specific provisions of this Agreement.  The parties
expressly agree that nothing in this Agreement shall prevent the parties from
applying to a court that would otherwise have jurisdiction over the

 

12

--------------------------------------------------------------------------------


 

parties for provisional or interim measures, including injunctive relief.  After
the arbitration panel is empaneled, it shall have sole jurisdiction to hear such
applications, except that the parties agree that any measures ordered by the
arbitrators may be immediately and specifically enforced by a court otherwise
having jurisdiction over the parties.  The parties agree that judgment on the
arbitration award may be entered by any court having jurisdiction thereof.

 

(b)                                 The parties agree that the federal and state
courts located in Houston, Texas shall have exclusive jurisdiction over an
action brought to enforce the rights and obligations created in or arising from
this Agreement to arbitrate, and each of the parties hereto irrevocably submits
to the jurisdiction of said courts.  Notwithstanding the above, application may
be made by a party to any court of competent jurisdiction wherever situated for
enforcement of any judgment and the entry of whatever orders are necessary for
such enforcement.  Process in any action arising out of or relating to this
Agreement may be served on any party to the Agreement anywhere in the world by
delivery in person against receipt or by registered or certified mail, return
receipt requested.

 

(c)                                  The arbitration shall be conducted before a
tribunal composed of three neutral arbitrators drawn from, in the first
instance, the Texas Large Complex Claims panel and then, if necessary, from the
Commercial panel.  Each arbitrator shall sign an oath agreeing to be bound by
the Code of Ethics for Arbitrators in Commercial Disputes promulgated by the AAA
for Neutral Arbitrators.  It is the intent of the parties to avoid the
appearance of impropriety due to bias or partiality on the part of any
arbitrator.  Prior to his or her formal appointment, each arbitrator shall
disclose to the parties and to the other members of the tribunal, any financial,
fiduciary, kinship or other relationship between that arbitrator and any party
or its counsel, or between that arbitrator and any individual or entity with any
financial, fiduciary, kinship or other relationship with any party.  For the
purposes of this Agreement, “appearance of impropriety” shall be defined as such
relationship or behavior as would cause a reasonable person to believe that bias
or partiality on the part of the arbitrator may exist in favor of any party. 
Any award or portion thereof, whether preliminary or final, shall be in a
written opinion containing findings of fact and conclusions of law signed by
each arbitrator.  The arbitrator dissenting from an award or portion thereof
shall issue a dissent from the award or portion thereof in writing, stating the
reasons for his or her dissent.  The arbitrators shall hear and determine any
preliminary issue of law asserted by a party to be dispositive of any claim, in
whole or part, in the manner of a court hearing a motion to dismiss for failure
to state a claim or for summary judgment, pursuant to such terms and procedures
as the arbitrators deem appropriate.

 

(d)                                 It is the intent of the parties that,
barring extraordinary circumstances, any arbitration hearing shall be concluded
within two months of the date the statement of claim is received by the AAA. 
Unless the parties otherwise agree, once commenced, hearings shall be held 5
days a week, with each hearing day to begin at 9:00 A.M. and to conclude at
5:00 P.M.  The parties may upon agreement extend these time limits, or the
chairman of the panel may extend them if he or she determines that the interests
of justice otherwise require.  The arbitrators shall use their best efforts to
issue the final award or awards within a period of 30 days after closure of the
proceedings.  Failure to do so shall not be a basis for challenging the award. 
The parties and arbitrators shall treat all aspects of the arbitration
proceedings, including without limitation, discovery, testimony and other
evidence, briefs and the award, as strictly confidential.  The place of
arbitration shall be Houston, Texas, U.S.A. unless otherwise agreed by the
parties.

 

13

--------------------------------------------------------------------------------


 

(e)                                  The parties agree that discovery shall be
limited and shall be handled expeditiously.  Discovery procedures available in
litigation before the courts shall not apply in an arbitration conducted
pursuant to this Agreement.  However, each party shall produce relevant and
non-privileged documents or copies thereof requested by the other parties within
the time limits set and to the extent required by order of the arbitrators.  All
disputes regarding discovery shall be promptly resolved by the arbitrators.  No
witness or party may be required to waive any privilege recognized at law.  The
parties hereby waive any claim to any damages in the nature of punitive,
exemplary or statutory damages in excess of compensatory damages, or any form of
damages in excess of compensatory damages, and the arbitration tribunal is
specially divested of any power to award any damages in the nature of punitive,
exemplary or statutory damages in excess of compensatory damages, or any form of
damages in excess of compensatory damages.  The party prevailing on
substantially all of its claims shall be entitled to recover its costs,
including attorneys’ fees, for the arbitration proceedings, as well as for any
ancillary proceeding, including a proceeding to compel arbitration, to request
interim measures or to confirm or set aside an award.

 

17.                               Governing Law.  This Agreement shall be
governed and construed under and interpreted in accordance with the laws of the
State of Texas without giving effect to the doctrine of conflict of laws.

 

18.                               Entire Agreement; Waiver; Interpretation. This
Agreement constitutes the entire agreement of the parties, and supersede all
prior agreements, oral or written, with respect to the subject matter of this
Agreement; provided, that the Change in Control Agreement and any award
agreement shall not be superseded hereby.  No change, modification or waiver of
any provisions of this Agreement shall be enforceable unless contained in a
writing signed by the party against whom enforcement is sought.  The failure at
any time to enforce any of the provisions of this Agreement shall in no way be
construed as a waiver of such provisions and shall not affect the right of
either party thereafter to enforce each and every provision hereof in accordance
with its terms.  No presumption shall be construed against the party drafting
this Agreement.

 

19.                               Executive’s Representation.  Executive
represents and warrants that (i) he is free to enter into this Agreement and to
perform each of the terms and covenants of it, (ii) he is not restricted or
prohibited, contractually or otherwise, from entering into and performing this
Agreement, (iii) his execution and performance of this Agreement is not a
violation or breach of any other agreement between Executive and any other
person or entity and (iv) he has been advised by legal counsel as to the terms
and provisions hereof and the effort thereof and fully understands the
consequences thereof.

 

20.                               Company’s Representation.  The Company
represents and warrants that (i) it is free to enter into this Agreement and to
perform each of the terms and covenants of it, (ii) it is not restricted or
prohibited, contractually or otherwise, from entering into and performing this
Agreement, (iii) its execution and performance of this Agreement is not a
violation or breach of any other agreement between Executive and any other
person or entity and (iv) this Agreement is a legal, valid and binding agreement
of the Company, enforceable in accordance with its terms.

 

21.                               Return of Company Property.  Executive
acknowledges that all Proprietary Information and other property and equipment
of the Company or any affiliate that Executive

 

14

--------------------------------------------------------------------------------


 

accumulates during his employment are the property of the Company and shall be
returned to the Company immediately upon the termination of his employment.

 

22.                               Miscellaneous.  All references to sections of
any statute shall be deemed also to refer to any successor provisions to such
sections.  The compensation and benefits payable to Executive or his beneficiary
under Section 7 of this Agreement shall be in lieu of any other severance
benefits to which Executive may otherwise be entitled upon the termination of
his employment under any severance plan, program, policy or arrangement of the
Company other than the Change in Control Agreement, and Executive shall not be
entitled to receive any payments or benefits under Section 7 hereof if he has
become eligible to receive substantially identical payments or benefits under
the Change in Control Agreement.  Executive shall not be permitted to specify
the taxable year in which a payment provided for under this Agreement shall be
made to him.

 

23.                               Compliance With Section 409A.  The Company and
Executive intend that any amounts or benefits payable or provided under this
Agreement shall comply with Section 409A so as not to subject Executive to the
payment of the tax, interest and any tax penalty which may be imposed under
Section 409A.  The provisions of this Agreement shall be interpreted and
administered in a manner that complies with Section 409A.  In furtherance
thereof, to the extent that any provision hereof would otherwise result in
Executive being subject to payment of tax, interest and tax penalty under
Section 409A, the Company and Executive agree to amend this Agreement in a
manner that brings this Agreement into compliance with Section 409A and
preserves to the maximum extent possible economic value to the relevant payment
or benefit under this Agreement to Executive.

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective as of April 1, 2013.

 

 

 

THE MEN’S WEARHOUSE, INC.

 

 

 

 

 

By:

/s/ Douglas S. Ewert

 

 

 

 

Name:

Douglas S. Ewert

 

 

 

 

Title:

President & Chief Executive Officer

 

 

 

 

Date:

April 1, 2013

 

 

 

 

 

/s/ Jon W. Kimmins

 

JON KIMMINS

 

 

 

Date:

March 22, 2013

 

16

--------------------------------------------------------------------------------